Citation Nr: 1013163	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD) for the period from 
September 21, 2005, to July 25, 2007.  

2.  Entitlement to an initial rating higher than 70 percent 
for PTSD for the period beginning on July 26, 2007.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service from September 1965 to July 
1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection and assigning an initial 30 
percent evaluation for the Veteran's PTSD effective from the 
September 21, 2005, date of service connection.  The 
Veteran's representative in March 2008 requested de novo 
review of the claim under 38 C.F.R. § 3.2600.  Pursuant to 
that request, the Veteran was granted review of his claim by 
a Decision Review Officer (DRO) by a Statement of the Case 
(SOC) in September 2008, when he was granted a 50 percent 
initial evaluation for his PTSD effective from August 20, 
2008.  However, in a Supplemental SOC (SSOC) in April 2009, 
the Veteran was granted a higher evaluation of 50 percent 
for his PTSD for that initial period beginning on September 
21, 2005, and was also granted a higher initial evaluation 
of 70 percent for his PTSD effective from July 26, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran's currently assigned 70 percent rating was 
assigned by a rating specialist in a November 2009 SSOC, in 
substantial reliance on findings and psychiatric evaluation 
upon an official PTSD psychiatric examination for rating 
purposes in September 2009.  However, that examiner 
apparently had not reviewed the entire claims file, and 
failed to note relevant historical details as documented in 
the claims file which contradict accounts provided by the 
Veteran.  Specifically, the September 2009 examiner accepted 
the Veteran's self-reported history that he had had a good 
relationship with his father as a child, that he had no 
disciplinary actions 

while in the military, that he had no history of abusing 
alcohol or drugs, and that his last employment had been as 
an "information tech" where he had difficulties with his 
supervisors.  All of these details are contradicted by past 
records.  

A June 2005 VA behavioral health intake evaluation, which 
was part of the VA medical record printed and associated 
with the claims file in October 2007, and hence prior to the 
September 2009 examination, noted the Veteran's significant 
self-reported history of substance abuse, consisting of 
drinking a case of beer daily for 27 years, with withdrawal 
symptoms when he first quit drinking in the 1980s, and 
relapse into drinking in 1996.  He reported his longest 
period of sobriety as 11 years, apparently prior to that 
relapse.  The Veteran also reported a history of 
"experimenting" with marijuana and cocaine in the 1980s.  In 
that June 2005 intake, the Veteran also reported having 
received Article 15s (i.e., nonjudicial punishments imposed 
under the Uniform Code of Military Justice) in service, 
while asserting that he did not know why he had received 
them.  

Although no Article 15s are reflected in the Veteran's 201 
personnel file, it appears likely that he may have had such 
records expunged at some date prior to his date of claim, 
because he notably took the step in 2005 of petitioning to 
have his separation document, DD Form 214, altered to 
reflect award of a Combat Infantryman Badge (CIB) even 
though he was a truck driver in service without direct 
documentation of his having engaged in combat.  (That 
petition was denied.)  Thus, an absence of Article 15s in 
the record may reflect the Veteran's having sought to have 
such records expunged, rather than his not having had 
Article 15s.  

Also of particular note, that June 2005 intake record 
documented the Veteran's report of employment with the same 
employer for 36 years, retiring as a supervisor in 2003.  
This is consistent with his report on his May 2009 VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability), on which he reported his most 
recent job as "management," with employment by that employer 
from 1967 to 2003.  On that form the Veteran conceded that 
he had retired with Workers' Compensation based on carpal 
tunnel syndrome, not based on PTSD.  In contrast, the 
Veteran entirely failed to mention carpal tunnel syndrome as 
a basis for his retirement at the September 2009 PTSD 
examination, instead reporting "problems with relationships 
with supervisors."  He stated at that examination, "I 
especially had problems with supervisors.  I ended up in 
arguments and fights and they said that I was always angry."  
However, again, the Veteran misrepresented his position in 
that employment at the September 2009 examination, asserting 
that he had been an "info technician" rather than in 
management.

The September 2009 PTSD examiner also entirely failed to 
note the Veteran's past self-reported history of being 
abused as a child, instead accepting his narrative that his 
relationship with his father was "good," with "no 
psychiatric history in the family."  This contrasts markedly 
with the Veteran's self-report at the June 2005 VA intake 
evaluation, when he reported a history of physical abuse as 
a child by his alcoholic father, as well as a history of 
sexual molestation by a 15-year-old when he was 9 years of 
age.  

The September 2009 official examination, which is the 
substantial foundation of the Veteran's current PTSD rating, 
is thus marred by multiple inaccurate factual bases for its 
assessments.  Because that examination is significantly 
based on inaccurate factual premises, it is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, 
the Veteran must be afforded a new VA examination.  Once VA 
provides an examination, it must be adequate or VA must 
notify the Veteran why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An 
examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation 
of the claimed disability will be a fully informed one."  
Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)).  An examination must be based 
upon consideration of the Veteran's prior medical history 
and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).

Staged ratings must be considered for the entire initial 
rating period, beginning from the September 21, 2005, date 
of service connection, based on the Veteran's appeal of the 
initial ratings assigned with service connection.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).


In view of the foregoing, the case is REMANDED for the 
following action:

1.  Ask the Veteran to provide specific 
information as to the date and location 
of the adjudication of his claim for 
Workers' Compensation, and, with his 
appropriate authorization, obtain the 
records of that claim and the evidence 
considered therein.

2.  Thereafter, schedule the Veteran for 
examination by a VA psychiatrist to 
determine the current nature and severity 
of his service-connected PTSD.  The claims 
folder, including a copy of this Remand 
and any additional evidence obtained, must 
be made available to the examiner for 
review.  All tests and studies deemed 
necessary by the examiner should be 
conducted, in order to obtain, as 
accurately as possible, a true picture of 
the nature and extent of any current PTSD.  
The tests and studies performed, and their 
results, should be discussed in the 
examination report. 

The examiner should address the following:

a.  Identify and diagnose all 
current psychiatric disability.  
Distinguish, to the extent 
possible, PTSD from any non-PTSD 
symptomatology, such as personality 
disorders or symptoms of physical 
disability distinct from 
psychiatric disability.  For 
example, if the Veteran is 
relatively inactive due to his 
diabetes and not due to psychiatric 
disability, this should be 
reflected in the report.  If he is 
self-isolating due to personality 
conflicts rather than PTSD or other 
psychiatric impairment, this should 
be reported.  

b.  Reconcile, to the extent 
possible, the numerous inconsistent 
and/or false statements by the 
Veteran which were relied upon by 
the prior PTSD examiner in 
September 2009.  Note that much of 
the medical, work, family, and 
social history as provided by the 
Veteran at that September 2009 
examination is contradicted by his 
prior statements in the record and 
prior documentary evidence, 
including particularly as reflected 
in contradicting responses he 
provided at a VA behavioral health 
intake evaluation in July 2005, as 
discussed in detail in this Remand.

c.  To whatever extent the 
Veteran's complaints of symptoms or 
impairment in functioning 
associated with PTSD are 
inconsistent with or unexplainable 
by objective findings, explain any 
resulting conclusions as to the 
actual level of psychiatric 
impairment, and actual level of 
work impairment or functional 
impairment due to PTSD, and address 
the extent to which disability 
complained of by the Veteran is 
supportable by the medical 
evidence.

d.  As to the Veteran's capacity to 
work, consider his past employment 
and his retirement, as reflected in 
the claims file.  Address the 
degree to which psychiatric 
disability precludes employment, 
versus other factors affecting his 
employment status.

e.  Provide a rationale for all 
opinions given.  If any question 
cannot be answered without 
resorting to pure speculation, the 
examiner should so state, and 
explain why this is so.

3.  Thereafter, the issue on appeal 
should be readjudicated.  Because this is 
an initial rating claim, all PTSD initial 
ratings should be reviewed, beginning 
from the September 21, 2005, effective 
date of service connection, with due 
consideration of the appropriateness of 
any staged ratings, pursuant to Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

